DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of through holes provided to the liquid circulation unit being thereabove one said gas guiding unit of Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The specification at [0023] teaches that this embodiment is not shown, but it is unclear how this would work. It is unclear if this is meant to read that the through holes are under the gas guiding unit such as in figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US4374813). 

    PNG
    media_image1.png
    319
    677
    media_image1.png
    Greyscale
Figure 1: annotated Chen figure 1

    PNG
    media_image2.png
    542
    430
    media_image2.png
    Greyscale

Figure 2: annotated Chen figure 4
Claim 1: Chen teaches in figures 1-4 a device for capturing particles (abstract teaches removing gaseous contaminants and particulate matter from a gas stream), comprising:  	a gas-guiding unit, having a channel with a first end and a second end opposing the first end (This would be conduit 12 in figure 1 and the column by reference 18 in figure 4. Each has two open ends opposite each 
Claim 2: Chen teaches the through hole is shaped to be a regular or irregular circle or polygon (This limitation can include any shape as an irregular circle or polygon would not exclude any other shapes. Since the through hole is seen in Chen’s figures to be a conduit, it reads upon this limitation).  
Claim 5: Chen teaches the gap is ranging from 303-20mm. Chen teaches that the annular gap 56 can be 1/4 inch wide or less (Column 7 lines 1-5 teach that that the annular gap 56 can be 1/4 inch wide or less. 1/4 inch is 6.35mm which falls into the applicant’s range).
Claim 6: Chen teaches the liquid-circulation unit is 9furnished with a collecting plate disposed close to the first end of the channel by protruding a length thereof into the channel below the gap (Figure 3 shows the collecting plate as the horizontal parts right under 22 and 24. They extend into the channel within 12 below the gap at 56.).  
Claim 7: Chen teaches the channel of the gas-guiding unit has an internal pressure drop for inhaling the liquid in the liquid-circulation unit 5into 
This limitation is also considered to be intended usage of the claim. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 9: Chen teaches the channel is shaped to be a 10regular or irregular circular or polygonal hollow column (This limitation can include any shape as an irregular circle or polygon would not exclude any other shapes. Since the channel is seen in Chen’s figures to be a conduit, it reads upon this limitation).  
Claim 10: Chen teaches the particles are solid particles or droplets containing particles (Abstract teaches particulate matter in the gas stream to be removed).   
Claim 12: The limitation of “the gas entering the channel further includes first droplets containing no said particles and having diameters less than 1 µm” is considered to be intended usage of the apparatus as the gas, liquid, and particulates present can vary. 
Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the Ex parte Thibault, 164 USPQ 666,667).
Claim 13: The limitation of “third droplets having diameters no less than 2 µm are formed by mixing the first droplets entering the 20channel and the liquid inhaled into the channel through the gap” is considered to be intended usage of the apparatus as the gas, liquid, and particulates present can vary.
Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim (Ex parte Thibault, 164 USPQ 666,667).
Claim 14: The limitation of “the gas entering the channel further includes second droplets containing the particles and having diameters less than 1 µm” is considered to be intended usage of the apparatus as the gas, liquid, and particulates present can vary.
Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no Ex parte Thibault, 164 USPQ 666,667).
Claim 15: The limitation of “the droplets to be captured 25are formed by mixing the second droplets entering the channel and the liquid inhaled into the channel through the gap” is considered to be intended usage of the apparatus as the gas, liquid, and particulates present can vary.
Limitations drawn to the contents of an apparatus do not impart patentability to the claim (see MPEP 2115).  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus claim (Ex parte Thibault, 164 USPQ 666,667).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3, 4, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Diamond (US8025860).

Rejection in view of Chen
Claim 3: Chen does not explicitly teach a plurality of another 25though holes provided to the liquid-circulation unit, each of the plurality of another through holes being furnished thereabove one said gas-guiding unit. Chen does teach in figure 1 a through hole that is above the gas guiding unit 22 and ones that are under the gas guiding unit (18 and 20). 
It would have been obvious to one of ordinary skill in the art to have the through holes at an optimal location, such as above the gas guiding unit (this would mean the nozzle spray 18 and 20 come from the top instead of the bottom) since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
Claim 4: Chen teaches each of the plurality of another through holes is shaped to be a regular or irregular circle or polygon (This limitation can  
Claim 8: Chen does not explicitly teach the pressure drop is ranging from 80-250mmH2O. and the gas with droplets flows into the channel from the first end at a superficial velocity ranging from 16~28m/s.  
It would have been obvious to one of ordinary skill in the art to have an optimal pressure drop such as 80-250mmH2O and a velocity of gas 16~28m/s depending on the gas source, particulates in the gas itself, and the liquid used for the apparatus. Absent a proper showing of criticality or unexpected results, the pressure drop and velocity is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide better cleaning of the gas. MPEP 2144.05. 
This limitation is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Claim 11: Chen does not explicitly teach the droplets to be captured have diameters no less than 2 µm. Chen teaches in column 8 lines 6-19  
It would have been obvious to one of ordinary skill in the art to have an optimal size of droplets (no less than 2 µm) based on the type of particulate, liquid, and demister used since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Rejection in view of Chen and Diamond
Claim 16: Chen does not explicitly teach the mist-elimination unit has a packing material disposed regularly or irregularly inside and shaped regularly or irregularly. Chen teaches in the abstract that sulfur dioxide is present along with particulates.
Diamond teaches in the abstract the use of a fiber bed mist eliminator for removing acid mist relating to SO2. Diamond teaches in column 3 lines 3-10 that fiber bed mist eliminators are known in the art to capture sulfuric acid mist prior to venting (This would read upon the packing material as a fiber bed mist eliminator would have the fiber bed be the packing material. 
It would have been obvious to one of ordinary skill in the art to use a packing material mist eliminator as taught by Diamond in the device of Chen, as Diamond teaches these mist eliminators are well know to remove acid mist and Chen teaches sulfur dioxide being present in the gas. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 3050447, 1110868, 3957464, 6953495, 5660615, 5123936, 20160303502, 20150241059, 5759233, 6322763, 4023938, 4619693, 4589889, 3960507, 1493579, 6235256.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776